03/31/2021
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                                March 3, 2021 Session

              STATE OF TENNESSEE v. DONALD L. ELLIOTT

                 Appeal from the Circuit Court for Weakley County
                      No. 2019-CR-65 Jeff Parham, Judge
                     ___________________________________

                           No. W2020-00769-CCA-R3-CD
                       ___________________________________


A Weakley County jury convicted the defendant, Donald L. Elliott, of resisting arrest for
which he received a sentence of six months with all but seven days suspended to supervised
probation. On appeal, the defendant challenges the sufficiency of the evidence supporting
his conviction. After a thorough review of the record, we affirm the jury’s verdict.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

J. ROSS DYER, J., delivered the opinion of the court, in which JAMES CURWOOD WITT, JR.
and TIMOTHY L. EASTER, JJ., joined.

Jessica F. Butler, Assistant Public Defender - Appellate Division, Franklin, Tennessee (on
appeal) and Brent Bradberry, Assistant Public Defender, Dresden, Tennessee (at trial), for
the appellant, Donald L. Elliott.

Herbert H. Slatery III, Attorney General and Reporter; Katharine K. Decker, Assistant
Attorney General; Tommy A. Thomas, District Attorney General; and Colin Johnson,
Assistant District Attorney General, for the appellee, State of Tennessee.


                                       OPINION

                            Procedural and Factual History

        On October 4, 2018, Officer Aaron Gallimore with the Martin Police Department
responded to a medical assistance call. According to dispatch, the patient, who was later
determined to be the defendant’s grandson, was having seizures. When Officer Gallimore
arrived on the scene, the patient was “being very, very combative, kicking his legs, and
flailing his arms around.” Officer Gallimore aided the emergency medical personnel in
securing the patient to the gurney and placing him in the ambulance. However, once in the
ambulance, the patient was able to free his arms and legs from the straps and again began
to kick and flail his arms. Therefore, Officer Gallimore entered the ambulance to help
restrain the patient and prevent him from hurting himself and others.

       While Officer Gallimore was inside the ambulance helping restrain the patient, the
defendant began accusing him of “trying to harm [the defendant’s] grandson.” Once the
patient was restrained, Officer Gallimore exited the ambulance and instructed the
defendant and other bystanders to back away from the vehicle so it could drive away. Not
only did the defendant refuse to comply with Officer Gallimore’s instructions, but he
actually moved closer to the ambulance, “bearing his weight against the [ambulance]
door.” When the defendant refused additional directives, Officer Gallimore used force to
move the defendant away from the ambulance. After stumbling as Officer Gallimore
moved him away from the ambulance, the defendant came after Officer Gallimore “in a
very aggressive manner, shouting profanities, making threatening statements, before
shoving [Officer Gallimore] with both hands.”

       After being assaulted by the defendant and in order to prevent things from escalating
further, Officer Gallimore attempted to place the defendant under arrest and directed the
defendant to place his hands behind his back. The defendant refused. Officer Gallimore
then instructed the defendant to get on the ground. Again, the defendant refused. After
the defendant refused several additional directives to get on the ground, Officer Gallimore
physically took the defendant to the ground. Once on the ground, Officer Gallimore again
made several requests for the defendant to place his hands behind his back, and again, the
defendant refused to comply, tried to roll off his stomach, and continued to curse and
threaten the officer. After some time, Officer Gallimore was able to gain control over the
defendant’s arms and place the defendant under arrest.

      In addition to Officer Gallimore’s testimony, the State offered the testimony of John
Mitchell, a firefighter with the Martin Fire Department who also responded to the call that
day. Mr. Mitchell’s testimony was relatively similar to that of Officer Gallimore.

        Following deliberations, the jury found the defendant guilty of resisting arrest but
not guilty of assault, possession of drug paraphernalia, and disorderly conduct. Following
a sentencing hearing, the trial court imposed a sentence of six months with all but seven
days suspended to supervised probation. The defendant filed a timely motion for a new
trial, which the trial court denied. This timely appeal followed.




                                           -2-
                                         Analysis

        On appeal, the defendant argues the evidence presented at trial was insufficient to
support his conviction for resisting arrest. Specifically, the defendant contends the State
failed to show he “physically prevented” Officer Gallimore from arresting him. The State
submits that “properly viewing the evidence in the light most favorable to the State, ample
evidence supported the defendant’s conviction.” Upon our review of the record and the
applicable law, we affirm the judgment of the trial court.

       When examining the sufficiency of the evidence, we must consider “whether, after
viewing the evidence in the light most favorable to the prosecution, any rational trier of
fact could have found the essential elements of the crime beyond a reasonable
doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979). This Court does not reweigh the
evidence; rather, it presumes that the jury has resolved all conflicts in the testimony and
drawn all reasonable inferences from the evidence in favor of the State. See State v.
Sheffield, 676 S.W.2d 542, 547 (Tenn. 1984); State v. Cabbage, 571 S.W.2d 832, 835
(Tenn. 1978). Questions regarding witness credibility, conflicts in testimony, and the
weight and value to be given to evidence were resolved by the jury. See State v. Bland,
958 S.W.2d 651, 659 (Tenn. 1997).

       A guilty verdict “removes the presumption of innocence and replaces it with a
presumption of guilt, and [on appeal] the defendant has the burden of illustrating why the
evidence is insufficient to support the jury’s verdict.” Bland, 958 S.W.2d at 659; State v.
Tuggle, 639 S.W.2d 913, 914 (Tenn. 1982). A guilty verdict “may not be based solely
upon conjecture, guess, speculation, or a mere possibility.” State v. Cooper, 736 S.W.2d
125, 129 (Tenn. Crim. App. 1987). However, “[t]here is no requirement that the State’s
proof be uncontroverted or perfect.” State v. Williams, 657 S.W.2d 405, 410 (Tenn. 1983).
Put another way, the State is not burdened with “an affirmative duty to rule out every
hypothesis except that of guilt beyond a reasonable doubt.” Jackson, 443 U.S. at 326.

       The foregoing standard “applies to findings of guilt based upon direct evidence,
circumstantial evidence, or a combination of [both] direct and circumstantial
evidence.” State v. Pendergrass, 13 S.W.3d 389, 392-93 (Tenn. Crim. App. 1999). Both
“direct and circumstantial evidence should be treated the same when weighing
the sufficiency of such evidence.” State v. Dorantes, 331 S.W.3d 370, 381 (Tenn. 2011).
The duty of this court “on appeal of a conviction is not to contemplate all plausible
inferences in the [d]efendant’s favor, but to draw all reasonable inferences from the
evidence in favor of the State.” State v. Sisk, 343 S.W.3d 60, 67 (Tenn. 2011).

      The defendant was convicted of resisting arrest. Tennessee Code Annotated section
39-16-602(a) provides that it is a criminal offense for “a person to intentionally prevent or
                                            -3-
obstruct anyone known to the person to be a law enforcement officer . . . from effecting a
stop, frisk, halt, arrest or search of any person, including the defendant, by using force
against the law enforcement officer or another.” Tenn. Code Ann. § 39-16-602(a). Force
is defined as “compulsion by the use of physical power or violence and shall be broadly
construed to accomplish the purposes of this title.” Tenn. Code Ann. § 39-11-106(a)(12).
“‘Passive resistance’ generally does not constitute using force as contemplated by the
preventing or obstructing an arrest statute.” State v. Burgess, 532 S.W.3d 372, 393 (Tenn.
Crim. App. 2017) (citing State v. Corder, 854 S.W.2d 653, 655 (Tenn. Crim. App. 1992)
(concluding that the defendant’s not moving and directing obscene language at officers
were insufficient to support a conviction for resisting arrest)).

        Here, the defendant did more than passively resist Officer Gallimore’s instructions.
According to both the eyewitness testimony and the body camera video of the incident, the
defendant acted aggressively towards Officer Gallimore from the outset of the incident.
The defendant initially refused the officer’s request to place his hands behind his back. We
also note that not only did the defendant refuse Officer Gallimore’s instructions, but he
continued to act aggressively towards Officer Gallimore. In an attempt to gain control of
the situation and the defendant, Officer Gallimore instructed the defendant to get on the
ground. Again, the defendant refused the officer’s orders, requiring Officer Gallimore to
physically take the defendant to the ground. Despite being on the ground, the defendant
continued to disregard Officer Gallimore’s directives and refused to place his hands behind
his back. Additionally, the defendant cursed and threatened to sue Officer Gallimore,
attempted to roll over from his stomach, and physically resisted the officer’s attempts to
gain control of his arms and hands. While the defendant argues his resistance amounted to
nothing more than “less than a second of nearly imperceptible reflexive movement of [the
defendant’s hand],” the testimony and the video evidence do not support his claim. Rather,
the evidence, viewed in a light most favorable to the State, reveals the defendant
intentionally used force against and physically resisted Officer Gallimore, who was
attempting to effectuate the defendant’s arrest.

       This Court is required to construe the element of force broadly. Moreover, “this
Court has consistently held that a defendant’s efforts in preventing an officer from
handcuffing him are sufficient to support the element of force.” State v. Sangria Venturia
Baker, Jr., No. W2018-00732-CCA-R3-CD, 2019 WL 2404977, at *6 (Tenn. Crim. App.
June 7, 2019) (finding sufficient evidence where the defendant “refused to place his arms
behind his back so that he could be handcuffed,” and he “lay on one arm and stretched the
other away from his body,” struggling with the officers before they were able to cuff
him), perm. app. denied (Tenn. Sept. 20, 2019); State v. Gary Mitchell Hestand, No.
M2014-02208-CCA-R3-CD, 2015 WL 10684326, at *8 (Tenn. Crim. App. Oct. 7, 2015)
(finding sufficient evidence where the defendant “resisted official commands to halt and
to show his hands in order to be handcuffed,” and when he continued to resist, both deputies
                                           -4-
had to subdue him “on the ground in order to handcuff him”); State v. Jeremy D. Parvin,
No. E2014-01569-CCA-R3-CD, 2015 WL 2128585, at *3 (Tenn. Crim. App. May 6, 2015)
(finding sufficient evidence where the defendant pulled away from officer, balled up his
fist, then “locked his hands beneath him” when officer attempted to handcuff him); State
v. Jonathan Lamont Jones, No. W2011-02311-CCA-R3-CD, 2012 WL 4057263, at *3
(Tenn. Crim. App. Sept. 17, 2012) (finding sufficient evidence where the defendant pulled
his hands away from the arresting officers and “continued to resist the officers when they
attempted to handcuff him”); State v. Timothy Wayne Grimes, No. M2001-02385-CCA-
R3-CD, 2002 WL 1885053, at *4 (Tenn. Crim. App. Aug. 16, 2002)
(finding sufficient evidence where the defendant “locked his arms, thus preventing the
officers from putting handcuffs on him”); State v. Daniel M. Tidwell, No. 01C01-9807-
CC-00288, 1999 WL 436840, at *3 (Tenn. Crim. App. June 30, 1999)
(finding sufficient evidence where the defendant “flailed his arms and struggled with the
officers” as they were attempting to handcuff him); State v. Edward Iroghuehi Isibor, No.
01C01-9610-CC-00441, 1997 WL 602945, at *3 (Tenn. Crim. App. Sept. 30, 1997)
(finding sufficient evidence where the defendant “flailed his arms” in an effort to prevent
being handcuffed); State v. Ronald David Lee, No. 03C01-9410-CR-0039, 1995 WL
395840, at *5 (Tenn. Crim. App. July 6, 1995) (finding sufficient evidence where the
defendant wrestled with the officer attempting to handcuff him); State v. William Randy
Jackson, No. 02C01-9405-CC-00097, 1995 WL 81428, at *1 (Tenn. Crim. App. Mar. 1,
1995) (finding sufficient evidence where the defendant struggled with officers to avoid
being handcuffed). Under these circumstances, we conclude that the defendant did more
than just engage in a negligible use of force.

        Though many of the cases cited above arguably had more egregious circumstances
than are present here -- a fact observed by the defendant in his appellate brief and during
oral argument -- we conclude that the abundance of decisions citing similar facts support
the jury’s determination that the defendant forcibly and intentionally prevented or
obstructed Officer Gallimore from effectuating the defendant’s arrest. Accordingly, we
hold that the evidence was sufficient to support the defendant’s conviction for resisting
arrest.

                                       Conclusion

        Based upon the foregoing authorities and reasoning, the judgment of the trial court
is affirmed.



                                             ____________________________________
                                             J. ROSS DYER, JUDGE
                                           -5-